                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CODY W. PHELPS,

                      Plaintiff,

         v.                                       CAUSE NO. 3:18CV588-PPS/MGG

 ROB CARTER,

                     Defendant.

                                   OPINION AND ORDER

       Cody W. Phelps, a prisoner without a lawyer, filed a confusing complaint raising

multiple claims against twelve defendants. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, I must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       Phelps presents a myriad of complaints. He complaints about the conditions at

Indiana State Prison, including the presence of vermin and mold. He complains that

staff at Indiana State Prison do not use safe food-handling procedures. He alleges that

he was denied adequate dental care, treatment for Hepatitis C, and a Kosher diet. He

complains that he was sexually harassed. He alleges that an officer brought a false

conduct report against him. He alleges that his religious rights were violated when his
food tray was placed on the ground during Ramadan. He alleges that his right to mail

was infringed because he is provided with photocopies of his mail rather than the

original. And, he alleges that he was denied access to the grievance system.

       Phelps connects some (but not all) of these allegations to particular defendants.

Under 42 U.S.C. § 1983, “[o]nly persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007); See also Burks v. Raemisch,

555 F.3d 592, 596 (7th Cir. 2009). Thus, before I can properly evaluate Phelps’ complaint,

he needs to clearly indicate who is he suing and for what. For example, Phelps complains

that he was denied treatment for Hepatitis C, but he does not indicate who denied him

treatment, when he was denied treatment, or the reason given for denying him treatment.

Each of these details are important for me to determine if Phelps should be granted leave

to pursue this claim.

       When a complaint is vague, confusing, or lacking in necessary detail, the court

may dismiss the complaint with leave to replead. Loubser v. Thacker, 440 F.3d 439, 443 (7th

Cir. 2006). Therefore, I will give Phelps an opportunity to file an amended complaint. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). As the instructions on the court’s

complaint form explain, Phelps needs to write a short and plain statement telling what

each defendant he is suing did wrong. For each defendant, should offer an explanation

of how, where, and when that defendant violated his rights, and describe the injuries or

damages that he claims resulted. And, so that anyone reading the amended complaint

will know who is being described, Phelps needs to use each defendant’s name every time




                                             2
he refers to that defendant. This is particularly important here because Phelps is suing so

many defendants.

       ACCORDINGLY, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

(INND Rev. 8/16) and send it to plaintiff Cody W. Phelps;

       (2) GRANTS Phelps until December 3, 2018 to properly complete and file that

form as his First Amended Complaint; and

       (3) CAUTIONS Cody W. Phelps that if he does not respond by that deadline, this

case will be dismissed without further notice pursuant to 28 U.S.C. § 1915A for failure to

state a claim.

       SO ORDERED on November 1, 2018.

                                                   /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
